Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims

This action is in response to applicant’s amendment of 15 April 2022.  Claims 1-10 and 15-20 are pending and have been considered as follows.
Allowable Subject Matter
Claims 1-10 and 15-20 are pending and allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of Smith et al. (US. Pub. No. 20190302764 A1) teaches a system and method for operation of an autonomous vehicle (AV) yard truck is provided. A processor facilitates autonomous movement of the AV yard truck, and connection to and disconnection from trailers. A plurality of sensors are interconnected with the processor that sense terrain/objects and assist in automatically connecting/disconnecting trailers. A server, interconnected, wirelessly with the processor, that tracks movement of the truck around and determines locations for trailer connection and disconnection. A door station unlatches/opens rear doors of the trailer when adjacent thereto, securing them in an opened position via clamps, etc. The system computes a height of the trailer, and/or if landing gear of the trailer is on the ground and interoperates with the fifth wheel to change height, and whether docking is safe, allowing a user to take manual control, and optimum charge time(s). Reversing sensors/safety, automated chocking, and intermodal container organization are also provided.
Further, Mays (US. Pub. No. 20160129999 A1) teaches using a UAV for assisting drivers of large wheeled vehicles when backing up in reverse and for conducting pre-trip inspections of the wheeled vehicle prior to driving. The UAV can be a multirotor copter using simultaneous localization and mapping technology to maneuver autonomously. Alternatively, the driver of the wheeled vehicle may use remote control to maneuver the UAV.
Further, Wang (US. Patent No. 9056676 B1) teaches systems and methods are provided for docking an unmanned aerial vehicle (UAV) with a vehicle. The UAV may be able to distinguish a companion vehicle from other vehicles in the area and vice versa. The UAV may take off and/or land on the vehicle. The UAV may be used to capture images and stream the images live to a display within the vehicle. The vehicle may control the UAV. The UAV may be in communication with the companion vehicle while in flight.
Further, Breed et al. (US. Pub. No. 20070182528 A1) teaches a method for controlling a vehicular system based on the presence of an object in an environment around a vehicle with one goal being to prevent collisions between the vehicle and any objects. Infrared light is emitted from the vehicle into a portion of the environment around the vehicle and received by a sensor on the vehicle. Distance between the vehicle and an object from which the infrared light is reflected is determined based on the emission of the infrared light and reception of the infrared light. The presence of and an identification of the object from which light is reflected is/are determined based at least in part on the received infrared light. The vehicular system is controlled or adjusted based on the determination of the presence of an object in the environment around the vehicle and the identification of the object and the distance between the object and the vehicle.
In regards to independent claims 1, 10 and 18, Smith et al., Mays, Wang, and Breed et al., taken either individually or in combination with each other or other prior art of record, fails to teach or render obvious, in the context of the remaining limitations of the claim(s): 

(With regard to claim 1 and a system for shifting wheeled objects)

wherein the at least one drone is deployed in response to the at least one vehicle sensor identifying a blind spot around the wheeled object, and wherein the at least one drone is positioned so that the at least one drone sensor of the at least one drone monitors the blind spot while the wheeled object is being shifted.

		(With regard to claim 10 and a method for shifting wheeled objects using a vehicle and at least one drone)
				
in response to the first sensor identifying a blind spot around the wheeled object, deploying the at least one drone from the vehicle, the at least one drone comprising a drone propulsion system, a second sensor, and a second communication component;
positioning the at least one drone so that the second sensor monitors the blind spot while the wheeled object is being shifted, wherein the positioning is based on one or more communications between the first communication component and the second communication component; (emphasis added)
		
		(With Regard to claim 18 and a system for shifting wheeled objects)
		
	deploying the at least one drone in response to an identification by the blind spot sensor of at least one blind spot around the wheeled object for the at least one vehicle sensor, 
positioning the at least one drone so that the at least one sensor of the at least one drone monitors the blind spot of the at least one sensor of the vehicle while the wheeled object is being shifted by the vehicle	
		


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Connor L Knight whose telephone number is (571)272-5817. The examiner can normally be reached Mon-Thurs 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on (313)446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CONNOR L KNIGHT/Examiner, Art Unit 3666              

/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666